
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.108a


EXECUTION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$60,000,000

364-DAY CREDIT AGREEMENT

dated as of

May 9, 2007

among

COUNTRYWIDE FINANCIAL CORPORATION,

COUNTRYWIDE HOME LOANS, INC.,

and

WILLIAM STREET CREDIT CORPORATION,

as Lender

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
Definitions
SECTION 1.01.
 
Defined Terms
 
1 SECTION 1.02.   Classification of Loans and Borrowings   12 SECTION 1.03.  
Terms Generally   12 SECTION 1.04.   Accounting Terms; GAAP   12
ARTICLE II
The Credits
SECTION 2.01.
 
Commitments
 
13 SECTION 2.02.   Loans and Borrowings   13 SECTION 2.03.   Requests for
Revolving Borrowings   13 SECTION 2.04.   [Reserved]   14 SECTION 2.05.  
[Reserved]   14 SECTION 2.06.   Funding of Borrowings   14 SECTION 2.07.  
Interest Elections   14 SECTION 2.08.   Termination and Reduction of Commitments
  15 SECTION 2.09.   Repayment of Loans; Evidence of Debt   15 SECTION 2.10.  
Prepayment of Loans   16 SECTION 2.11.   Fees   16 SECTION 2.12.   Interest   17
SECTION 2.13.   Alternate Rate of Interest   18 SECTION 2.14.   Increased Costs
  18 SECTION 2.15.   Break Funding Payments   19 SECTION 2.16.   Taxes   19
SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs   20
SECTION 2.18.   Mitigation Obligations   21 SECTION 2.19.   Extension of
Commitment Termination Date   21
ARTICLE III
Representations and Warranties
SECTION 3.01.
 
Organization; Powers
 
22 SECTION 3.02.   Authorization; Enforceability   22 SECTION 3.03.  
Governmental Approvals; No Conflicts   22 SECTION 3.04.   Financial Condition;
No Material Adverse Change   22 SECTION 3.05.   Properties   22 SECTION 3.06.  
Litigation and Environmental Matters   23 SECTION 3.07.   Compliance with Laws
and Agreements   23 SECTION 3.08.   Investment Company Status   23 SECTION 3.09.
  Taxes   23 SECTION 3.10.   ERISA   23 SECTION 3.11.   Disclosure   23
SECTION 3.12.   Federal Regulations   24 SECTION 3.13.   Subsidiaries   24

--------------------------------------------------------------------------------




ARTICLE IV
Conditions
SECTION 4.01.
 
Effective Date
 
24 SECTION 4.02.   Each Credit Event   25
ARTICLE V
Affirmative Covenants
SECTION 5.01.
 
Financial Statements; Ratings Change and Other Information
 
25 SECTION 5.02.   Notices of Material Events   26 SECTION 5.03.   Existence;
Conduct of Business   27 SECTION 5.04.   Payment of Obligations   27
SECTION 5.05.   Maintenance of Properties; Insurance   27 SECTION 5.06.  
Hedging Program   27 SECTION 5.07.   Books and Records; Inspection Rights   27
SECTION 5.08.   Compliance with Laws and Contractual Obligations   27
SECTION 5.09.   Environmental Laws   27 SECTION 5.10.   Use of Proceeds   28
SECTION 5.11.   Compliance with Regulatory Requirements   28
ARTICLE VI
Financial and Negative Covenants
SECTION 6.01.
 
Financial Condition Covenants
 
28 SECTION 6.02.   Liens   28 SECTION 6.03.   Fundamental Changes   28
SECTION 6.04.   Acquisitions   29 SECTION 6.05.   Restricted Payments   29
SECTION 6.06.   Indebtedness   29
ARTICLE VII
Events of Default
ARTICLE VIII
Guarantee
SECTION 8.01.
 
Guarantee
 
31 SECTION 8.02.   No Subrogation   32 SECTION 8.03.   Amendments, etc. with
respect to the Borrower Obligations   32 SECTION 8.04.   Guarantee Absolute and
Unconditional   33 SECTION 8.05.   Reinstatement   33 SECTION 8.06.   Payments  
33 SECTION 8.07.   Independent Obligations   33
ARTICLE IX
[Reserved]
ARTICLE X
Miscellaneous
SECTION 10.01.
 
Notices
 
34 SECTION 10.02.   Waivers; Amendments   34 SECTION 10.03.   Expenses;
Indemnity; Damage Waiver   35 SECTION 10.04.   Successors and Assigns   36

--------------------------------------------------------------------------------



SECTION 10.05.   Survival   37 SECTION 10.06.   Counterparts; Integration;
Effectiveness   38 SECTION 10.07.   Severability   38 SECTION 10.08.   Right of
Setoff   38 SECTION 10.09.   Governing Law; Jurisdiction; Consent to Service of
Process   38 SECTION 10.10.   WAIVER OF JURY TRIAL   39 SECTION 10.11.  
Headings   39 SECTION 10.12.   Acknowledgements   39 SECTION 10.13.  
Confidentiality   39 SECTION 10.14.   USA Patriot Act   40
SCHEDULES:
Schedule 3.06—Disclosed Matters Schedule 3.13—Material Subsidiaries
Schedule 6.02—Existing Liens
EXHIBITS:
Exhibit A—Form of Closing Certificate Exhibit B—Form of Assignment and
Assumption Exhibit C—Form of Opinion of Borrower's Counsel

--------------------------------------------------------------------------------



        364-DAY CREDIT AGREEMENT dated as of May 9, 2007, among COUNTRYWIDE
FINANCIAL CORPORATION, COUNTRYWIDE HOME LOANS, INC. and WILLIAM STREET CREDIT
CORPORATION, as the Lender (the "Lender").

        WHEREAS, the Borrower has requested $60,000,000 in a senior unsecured
revolving credit facility from the Lender for general corporate purposes; and

        WHEREAS, the Lender is willing to provide the requested senior unsecured
revolving credit facility on the terms and conditions set forth herein;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

        SECTION 1.01.    Defined Terms    As used in this Agreement, the
following terms have the meanings specified below:

        "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

        "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Aggregate Deficit Amount" means, for any Person, at any time, the
excess of (i) the aggregate amount of payment obligations for which such Person
is then liable under its Hedge and Repo Transactions with one or more
counterparties over (ii) the then aggregate value of the collateral then
securing all such payment obligations.

        "Agreement" means this 364-Day Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

        "Alternate Base Rate" means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

        "Alternate Base Rate Loans" means Revolving Loans the rate of interest
applicable to which is based upon the Alternate Base Rate.

        "Applicable Rate" means, for any day, with respect to any Federal Funds
Rate Loan or Eurodollar Revolving Loan, or with respect to the facility fees and
utilization fees payable hereunder, as the case may be, the applicable rate per
annum set forth below (expressed in basis points) under the caption "Federal
Funds Rate Spread", "Eurodollar Spread", "Facility Fee Rate" or "Utilization Fee
Rate", as the case may be, based upon the ratings by Moody's and S&P,
respectively, applicable on such date to the Index Debt:

Index Debt Ratings


--------------------------------------------------------------------------------

  Federal Funds
Rate Spread

--------------------------------------------------------------------------------

  Eurodollar
Spread

--------------------------------------------------------------------------------

  Facility Fee
Rate

--------------------------------------------------------------------------------

  Utilization
Fee Rate
(>50%)

--------------------------------------------------------------------------------

³ A1 from Moody's or ³ A+ from S&P   20.0   20.0   5.0   5.0 A2 from Moody's or
A from S&P   24.0   24.0   6.0   5.0 A3 from Moody's or A- from S&P   28.0  
28.0   7.0   5.0 Baa1 from Moody's or BBB+ from S&P   36.0   36.0   9.0   10.0
Baa2 from Moody's or BBB from S&P   47.5   47.5   12.5   10.0 < Baa2 from
Moody's and < BBB from S&P or unrated   60.0   60.0   15.0   10.0

--------------------------------------------------------------------------------



For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in clause (iii) of this definition), then the rating assigned by the
other rating agency shall be used; (ii) if the ratings established or deemed to
have been established by Moody's and S&P for the Index Debt shall fall within
different rating levels, the Applicable Rate shall be based on the higher of the
two ratings unless one of the two ratings is two or more rating levels lower
than the other, in which case the Applicable Rate shall be determined by
reference to the rating level next below that of the higher of the two ratings;
(iii) if either Moody's or S&P shall cease to assign a rating to the Index Debt
solely because the Borrower elects not to participate or otherwise cooperate in
the ratings process of such rating agency, the Applicable Rate shall not be less
than that in effect immediately prior to such rating agency's rating becoming
unavailable; (iv) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Lender pursuant to Section 5.02 or otherwise; and (v) the
Eurodollar Spread for each Ratings Level above shall be increased by 0.125% if
the Term-Out Maturity Date has been selected for the period after the Commitment
Termination Date. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

        "Assignment and Assumption" means an assignment and assumption entered
into by the Lender and an assignee (with the consent of any party whose consent
is required by Section 10.04), in the form of Exhibit B or any other form
approved by the Lender.

        "Availability Period" means the period from and including the Effective
Date to but excluding the earlier of the Commitment Termination Date and the
date the Commitments are terminated as provided herein.

        "Barclays 364-Day Credit Agreement" means the 364-Day Credit Agreement,
dated as of November 17, 2006, among CFC, CHL, Countrywide Bank, FSB (formerly
known as Countrywide Bank, N.A.), Barclays Bank PLC, as managing administrative
agent, BNP Paribas, as administrative agent, Royal Bank of Canada, as
syndication agent, Société Générale, as documentation agent, and certain lenders
named therein, as amended, supplemented or otherwise modified from time to time.

        "Barclays Credit Agreements" means the Barclays 364-Day Credit Agreement
and the Barclays Five-Year Credit Agreement.

        "Barclays Five-Year Credit Agreement" means the Five-Year Credit
Agreement, dated as of November 17, 2006, among CFC, CHL, Countrywide Bank, FSB
(formerly known as Countrywide Bank, N.A.), Barclays Bank PLC, as managing
administrative agent, BNP Paribas, as administrative agent, Royal Bank of
Canada, as syndication agent, Société Générale, as documentation agent, and
certain lenders named therein, as amended, supplemented or otherwise modified
from time to time.

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

        "Borrower" means CFC, CHL or both, as appropriate.

        "Borrowing" means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

2

--------------------------------------------------------------------------------



        "Borrowing Request" means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

        "Business Day" means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

        "Capital Lease Obligations" of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        "CFC" means Countrywide Financial Corporation, a Delaware corporation.

        "Change in Law" means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by the Lender (or, for
purposes of Section 2.14(b), by any lending office of the Lender or by the
Lender's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

        "Change of Control" means, at any time, (i) any "person" or "group" (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) becomes, or obtain rights (whether by
means or warrants, options or otherwise) to become, the "beneficial owner" (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding voting stock of CFC or (ii) the
board of directors of CFC shall cease to consist of a majority of Continuing
Directors.

        "CHL" means Countrywide Home Loans, Inc., a New York corporation.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Commitment" means the commitment of the Lender to make Revolving Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
the Lender's Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04. The initial amount of the Lender's Commitment is $60,000,000.

        "Commitment Termination Date" means May 8, 2008.

        "Consolidated Net Worth" means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of a Person
and its subsidiaries under stockholders' equity at such date.

        "Continuing Directors" means the directors of CFC on the date hereof and
each other director, if, in each case, such other director's nomination for
election to the board of directors of CFC is recommended by at least 51% of the
then Continuing Directors.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

3

--------------------------------------------------------------------------------



        "Credit Exposure" means, at any time, the outstanding principal amount
of the Lender's Revolving Loans (including Loans for which the Term-Out Maturity
Date has been selected by the Borrower) at such time.

        "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        "Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

        "Dollars" or "$" refers to lawful money of the United States of America.

        "Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02), which
date is May 9, 2007.

        "Environmental Laws" means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or health and safety matters.

        "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        "Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

        "ERISA Event" means (a) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an "accumulated funding deficiency" (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal

4

--------------------------------------------------------------------------------




Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

        "Eurodollar", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

        "Eurodollar Tranche" is the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

        "Event of Default" has the meaning assigned to such term in Article VII.

        "Excluded Taxes" means, with respect to the Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of the Lender, in which its applicable lending office is
located and (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located.

        "Existing Credit Agreement" means the 364-Day Credit Agreement, dated as
of May 9, 2007, between the Borrower and the Lender, as amended, supplemented or
otherwise modified from time to time

        "Extension Notice" has the meaning assigned to such term in
Section 2.19.

        "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by JPMCB from three Federal funds brokers of recognized
standing selected by it.

        "Federal Funds Rate" means (i) for the first day of a Federal Funds Rate
Loan, the rate per annum which is the average of the rates on the offered side
of the Federal Funds market quoted by three interbank Federal Funds brokers,
selected JPMCB, at approximately the time the Borrower requests such Loan, and
(ii) for each day of such Federal Funds Rate Loan thereafter, the rate per annum
which is the average of the rates on the offered side of the Federal Funds
market quoted by three interbank Federal Funds brokers, selected by JPMCB, at
approximately 3:00 p.m., New York City time, on such day for Dollar deposits in
immediately available funds.

        "Federal Funds Rate Loan" means Revolving Loans whose applicable rate of
interest is based upon the Federal Funds Rate and which are designated as
Federal Funds Rate Loans pursuant to Section 2.03 or 2.07.

        "Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

        "Five-Year Credit Agreement" means the Five-Year Credit Agreement, dated
as of May 10, 2006, among the Borrower and the Lender, as amended, supplemented
or otherwise modified from time to time.

        "GAAP" means generally accepted accounting principles in the United
States of America.

5

--------------------------------------------------------------------------------



        "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

        "Guarantee Obligation" means, as to any Person (the "guaranteeing
person"), any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
"primary obligations") of any other third Person (the "primary obligor") in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person's maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

        "Guarantor" has the meaning assigned to such term in Section 8.01.

        "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        "Hedge and Repo Transaction" means a transaction consisting of or
arising under one or more of the following: (a) swaps, options, caps, collars,
floors and swaptions, including, without limitation, rate swaps, basis swaps,
commodity swaps, equity or equity index swaps, interest rate options, foreign
exchange transactions, forward rate agreements, rate guarantee agreements,
currency swaps, credit

6

--------------------------------------------------------------------------------




default swaps, total rate of return swaps, spread options, and contracts for
differences (including any options with respect to any of the transactions
referred to in this clause (a)); (b) repurchase agreements, reverse purchase
agreements, sell buy backs and buy sell back agreements (each of the foregoing
including in respect of mortgage loans), securities lending and borrowing
agreements, other agreements for the purchase, sale or loan of securities, group
or index securities (including any interest therein or based on the value
thereof), certificates of deposit or bankers' acceptances (including any option
with respect to any of the transactions referred to in this clause (b));
(c) options of any type, whether with respect to fixed-income securities or
interest rates, and whether included on a national securities exchange,
privately negotiated or otherwise relating to guaranties of settlements of cash
or securities by or to securities clearing agencies; (d) prepaid equity forwards
and commodity options or forwards; (e) any other transactions similar to those
referred to in clause (a), (b), (c) or (d) above entered into in the ordinary
course of business of CFC or any subsidiary or to the extent entered into solely
by two or more of CFC and its subsidiaries; (f) any combination of two or more
transactions referred to in clause (a), (b), (c), (d) or (e) above; and (g) any
agreement or master agreement (including the supplements thereto and
confirmations thereunder and the terms and conditions incorporated by reference
in any and all of the foregoing) for transactions referred to in clause (a),
(b), (c), (d) or (e) above.

        "Hedging Program" means a program for hedging interest rate risks by CFC
and its subsidiaries, which program shall include, without limitation, Hedge and
Repo Transactions.

        "Indebtedness" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
"Indebtedness" shall not include obligations under customary indemnification
provisions in agreements relating to the sale or purchase of assets or property.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Index Debt" means senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any Person other than
CFC or CHL, as applicable, or subject to any other credit enhancement.

        "Interest Election Request" means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.07.

        "Interest Payment Date" means (a) with respect to any Federal Funds Rate
Loan or Alternate Base Rate Loan, the last day of each calendar month and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than one month's duration,
each day prior to

7

--------------------------------------------------------------------------------




the last day of such Interest Period that occurs at intervals of one month's
duration after the first day of such Interest Period.

        "Interest Period" means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) any Interest Period that would
otherwise end after the Commitment Termination Date (or, if applicable, the
Term-Out Maturity Date) shall end on the Commitment Termination Date or the
Term-Out Maturity Date, as the case may be. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

        "JPMCB" means JPMorgan Chase Bank, N.A.

        "Lender" has the meaning assigned to that term in the recitals.

        "LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page LIBOR 1 of Reuters (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by JPMCB from time to time
for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for Dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the "LIBO Rate" with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which Dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the JPMCB in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

        "Lien" means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

        "Loan Documents" means this Agreement and the Notes, if any.

        "Loans" means the loans made by the Lender to the Borrower pursuant to
this Agreement.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations, or condition, financial or otherwise, of CFC, CHL
and their Subsidiaries taken as a whole or (b) the validity or enforceability of
this Agreement or any other Loan Document or the rights or remedies of the
Lender hereunder or thereunder.

        "Material Indebtedness" means (i) Indebtedness outstanding under the
Five-Year Credit Agreement, (ii) Indebtedness outstanding under either Barclays
Credit Agreement, (iii) Indebtedness outstanding under the Syndicated 364-Day
Credit Agreement, (iv) Indebtedness outstanding under the

8

--------------------------------------------------------------------------------




Syndicated 5-Year Credit Agreement and (v) any other Indebtedness (other than
the Loans), or obligations in respect of one or more Hedge and Repo
Transactions, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000.

        "Material Subsidiary" means, at any time, each Subsidiary which (i) is
set forth in Schedule 3.13 under the heading "Permanent Material Subsidiaries",
(ii) individually had revenue in the then most recently ended fiscal year of CFC
comprising 5% or more of the consolidated revenue of CFC and its Subsidiaries
for such fiscal year or (iii) is designated a Material Subsidiary by the
Borrower in Schedule 3.13 under the heading "Designated Material Subsidiaries"
(as such list of Designated Material Subsidiaries may be supplemented or
modified from time to time after the Effective Date upon written notice to the
Lender). In no event shall the aggregate revenue of Subsidiaries of CFC which
are not deemed or designated Material Subsidiaries in accordance with the
preceding sentence for the then most recently ended fiscal year equal or exceed
20% of the consolidated revenue of CFC and its Subsidiaries for such fiscal
year.

        "Moody's" means Moody's Investors Service, Inc.

        "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        "Notes": the collective reference to any promissory note evidencing
Loans.

        "Obligations" means the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, fees, indemnities, costs, expenses (including all fees,
charges and disbursements of counsel to the Lender that are required to be paid
by the Borrower pursuant hereto) or otherwise.

        "OCC" means the Office of the Comptroller of the Currency of the United
States of America or any successor federal bank regulatory authority.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

        "OTS" means the Office of Thrift Supervision or any successor federal
regulator of federally chartered and state-chartered savings associations, their
subsidiaries, and their registered savings and loan holding companies.

        "Participant" has the meaning set forth in Section 10.04.

        "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

        "Permitted Encumbrances" means:

        (a)   Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

        (b)   carriers', warehousemen's, mechanics', materialmen's, repairmen's
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

9

--------------------------------------------------------------------------------



        (c)   pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

        (d)   deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

        (e)   judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; provided that such liens shall
not secure any judgments of more than $100,000,000 in the aggregate for more
than 60 days;

        (f)    easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

        (g)   any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.03; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

        (h)   any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; and

        (i)    Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary, provided that (i) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        "Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JPMCB. as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

        "Register" has the meaning set forth in Section 10.04.

10

--------------------------------------------------------------------------------



        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.

        "Revolving Loan" means a Loan made pursuant to Section 2.03.

        "S&P" means Standard & Poor's.

        "SEC" means the Securities and Exchange Commissions, any successor
thereto and any analogous Governmental Authority.

        "Specified MSR Liens" means (i) Liens on mortgage servicing rights
securing secured lines of credit for, warehouse financings of, or repurchase
transactions involving, the whole mortgage loans to which such mortgage
servicing rights relate and (ii) Liens on mortgage servicing rights following
sales or securitizations of the mortgage loans to which such mortgage servicing
rights relate where such Liens are intended to benefit the investors in the
event such sales or securitizations are not "true sale" transactions.

        "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which JPMCB is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.

        "subsidiary" means, with respect to any Person (the "parent") at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless the context
requires otherwise, "Subsidiary" shall refer to any subsidiary of CFC.

        "Syndicated 5-Year Credit Agreement" means the Five-Year Credit
Agreement, dated as of May 10, 2006, among CFC, CHL, JPMorgan Chase Bank, N.A.,
as managing administrative agent, Bank of America, N.A., as administrative
agent, ABN Amro Bank N.V., as syndication agent, Citibank, N.A. and Deutsche
Bank AG New York Branch, as documentation agents and certain lenders named
therein, as amended, supplemented or otherwise modified from time to time.

11

--------------------------------------------------------------------------------



        "Syndicated 364-Day Credit Agreement" means the 364-Day Credit
Agreement, dated as of May 9, 2007, among CFC, CHL, JPMorgan Chase Bank, N.A.,
as managing administrative agent, Bank of America, N.A., as administrative
agent, ABN Amro Bank N.V., as syndication agent, Citibank, N.A. and Deutsche
Bank AG New York Branch, as documentation agents and certain lenders named
therein, as amended, supplemented or otherwise modified from time to time.

        "Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        "Term-Out Maturity Date" means, if so selected by the Borrower pursuant
to Section 2.09(a), May 8, 2009.

        "Transactions" means the execution, delivery and performance by CFC and
CHL of this Agreement and the other Loan Documents, the borrowing of Loans and
the use of the proceeds thereof by the Borrower.

        "Type", when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Federal
Funds Rate or the Alternate Base Rate.

        "Withdrawal Liability" means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.02.    Classification of Loans and Borrowings    For purposes
of this Agreement, Loans may be classified and referred to by Type (e.g., a
"Eurodollar Loan"). Borrowings also may be classified and referred to by Type
(e.g., a "Eurodollar Borrowing").

        SECTION 1.03.    Terms Generally    The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation".
The word "will" shall be construed to have the same meaning and effect as the
word "shall". Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

        SECTION 1.04.    Accounting Terms; GAAP    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Lender that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Lender notifies the Borrower that the
Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

12

--------------------------------------------------------------------------------



ARTICLE II

The Credits

        SECTION 2.01.    Commitments    (a) Subject to the terms and conditions
set forth herein, the Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in the Lender's Credit Exposure exceeding the Lender's
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

        (b)   [Reserved].

        SECTION 2.02.    Loans and Borrowings    (a) [Reserved].

        (b)   Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of Federal Funds Rate Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. The Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
the Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

        (c)   At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $25,000,000 and not less than $25,000,000. At the time that
each Federal Funds Rate Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $25,000,000 and not less
than $25,000,000; provided that a Federal Funds Rate Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Commitments. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of six
Eurodollar Revolving Borrowings outstanding.

        (d)   Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Commitment Termination Date (if such Interest Period commences prior
to the Commitment Termination Date) or the Term-Out Maturity Date (if such
Interest Period commences on or after the Commitment Termination Date).

        SECTION 2.03.    Requests for Revolving Borrowings    (a) To request a
Revolving Borrowing, the Borrower shall notify the Lender of such request by
telephone (a) in the case of a Eurodollar Revolving Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of a Federal Funds Rate Revolving
Borrowing, not later than 2:00 p.m., New York City time, on the date of the
proposed Borrowing. The Borrower may request that more than one Revolving
Borrowing be made on the same day. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Lender of a written Borrowing Request in a form approved by the Lender and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)the Borrower;

(ii)the aggregate amount of the requested Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is to be a Federal Funds Rate Revolving Borrowing or
a Eurodollar Revolving Borrowing;

(v)in the case of a Eurodollar Revolving Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term "Interest Period"; and

13

--------------------------------------------------------------------------------



(vi)the location and number of such Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Federal Funds Rate Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month's duration.

        (b)   At the time of delivery of a notice of borrowing pursuant to
(a) above, the Borrower shall (i) request or have requested a revolving credit
advance or advances under the Syndicated 364-Day Credit Agreement in an amount
not less than the product of: (1) the aggregate amount of the Borrowings
hereunder (including any concurrent Borrowing being requested pursuant to
(a) above), divided by the Commitments; and (2) the aggregate amount of the
Commitments under the Syndicated 364 Day Credit Agreement, and (ii) be entitled
to borrow such revolving credit advance or advances in accordance with the terms
of the Syndicated 364-Day Credit Agreement

        SECTION 2.04.    [Reserved]    

        SECTION 2.05.    [Reserved]    

        SECTION 2.06.    Funding of Borrowings    The Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to an account in New York City designated by the
Borrower and the Borrower shall have given by notice of such account to the
Lender.

        SECTION 2.07.    Interest Elections    (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect two different options with respect to different portions of the affected
Borrowing.

        (b)   To make an election pursuant to this Section, the Borrower shall
notify the Lender of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Lender of a written Interest Election Request in a form approved
by the Lender and signed by the Borrower.

        (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

          (i)  the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

         (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iii)  whether the resulting Borrowing is to be a Federal Funds Rate
Borrowing or a Eurodollar Borrowing, provided that in the event that the
Borrower elects to extend the date on which the Revolving Loans shall be due and
payable in accordance with Section 2.09(a), then each Revolving Loan Borrowing
outstanding on or after the Commitment Termination Date shall be comprised of
Alternate Base Rate Loans or Eurodollar Loans; and

14

--------------------------------------------------------------------------------





        (iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

        (d)   If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Federal Funds Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Lender so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an Alternate Base Rate Borrowing at
the end of the Interest Period applicable thereto.

        SECTION 2.08.    Termination and Reduction of Commitments    (a) Unless
previously terminated, the Commitments shall terminate on the Commitment
Termination Date.

        (b)   The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that each reduction of the Commitments shall
be in an amount that is an integral multiple of $25,000,000 and not less than
$25,000,000.

        (c)   The Borrower shall notify the Lender of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Lender on or prior to the specified effective date) if such condition is
not satisfied. Any termination or reduction of the Commitments shall be
permanent.

        (d)   Upon the occurrence of a Change of Control with respect to CFC,
the Lender, may, by notice to the Borrower, terminate the Commitments, such
termination to be effective as of the date set forth in such notice for the
termination of the Commitments but in no event earlier than one Business Day
following the date such notice was delivered to the Borrower.

        SECTION 2.09.    Repayment of Loans; Evidence of Debt    (a) The
Borrower hereby unconditionally promises to pay to the Lender the then unpaid
principal amount of each Revolving Loan on the Commitment Termination Date or on
the Business Day specified in any notice delivered by the Lender referred to in
Section 2.08(d). Notwithstanding the preceding sentence, the Borrower may, upon
written notice to the Lender given at least three Business Days prior to the
Commitment Termination Date, extend the date upon which the principal amount of
the Revolving Loans outstanding as of the Commitment Termination Date will be
due and payable to the Term-Out Maturity Date. If the Borrower gives notice to
the Lender in accordance with the preceding sentence, the Borrower hereby agrees
that the outstanding principal balance of each Revolving Loan outstanding on the
Commitment Termination Date shall be payable on the Term-Out Maturity Date. From
and after the Commitment Termination Date, any Revolving Loans for which the
Borrower has elected the Term-Out Maturity Date shall consist entirely of
Alternate Base Rate Loans and Eurodollar Loans, and any such Revolving Loans
which consist of Federal Funds Rate Loans on the Commitment Termination Date
shall automatically be converted into Alternate Base Rate Loans in the absence
of a conversion on such date into Eurodollar Loans. It is understood that,
whether or not the Term-Out Maturity Date is selected, the Commitments shall
automatically terminate on the Commitment Termination Date.

15

--------------------------------------------------------------------------------



        (b)   The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.

        (c)   The Lender shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to the Lender hereunder
and (iii) the amount of any sum received by the Lender for the account of the
Lender.

        (d)   The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

        (e)   The Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to the Lender a promissory note payable to the order of the Lender (or, if
requested by the Lender, to the Lender and its registered assigns) and in a form
approved by the Lender. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

        SECTION 2.10.    Prepayment of Loans    (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

        (b)   The Borrower shall notify the Lender by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of a Federal Funds Rate Revolving Borrowing or an Alternate Base Rate
Revolving Borrowing, not later than 12:00 noon, New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12. From and after the
Commitment Termination Date, amounts prepaid on account of Loans may not be
reborrowed.

        (c)   The Borrower shall, concurrently with any prepayment made to the
lenders under the Syndicated 364-Day Credit Agreement, make a prepayment under
this Section 2.10 in at least an amount that bears the same proportion to the
aggregate amount of Loans outstanding hereunder, as the amount of advances to be
prepaid under the Syndicated 364-Day Credit Agreement bears to the aggregate
amount of all advances outstanding under the Syndicated 364-Day Credit
Agreement.

        SECTION 2.11.    Fees    (a) The Borrower agrees to pay to the Lender a
facility fee, which shall accrue at the Applicable Rate on the daily amount of
the Commitment of the Lender (whether used or unused) during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates (and, if the Term-Out Maturity Date has been selected, during the
period

16

--------------------------------------------------------------------------------




from and including the Commitment Termination Date to but excluding the Term-Out
Maturity Date); provided that, if the Lender continues to have any outstanding
Loans after its Commitment terminates (including, without limitation, during any
period after the Commitment Termination Date if the Term-Out Maturity Date is
selected), then such facility fee shall continue to accrue on the daily amount
of the Lender's Loans from and including the date on which its Commitment
terminates to but excluding the date on which the Lender ceases to have any
Loans outstanding. Facility fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the date hereof; provided that all such fees shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

        (b)   During the Availability Period (and, if the Term-Out Maturity Date
has been selected, during the period from and including the Commitment
Termination Date to but excluding the Term-Out Maturity Date), the Borrower
agrees to pay to the Lender a utilization fee at the Applicable Rate on the
aggregate amount of the Revolving Loans under this Agreement outstanding on each
day during the quarter for which such fee is to be paid; provided, that no such
fee shall be required to be paid with respect to any day on which the aggregate
amount of the Revolving Loans then outstanding under this Agreement does not
exceed 50% of the aggregate Commitments of the Lender then in effect under this
Agreement (it being understood that such amount shall be $0 on each day
following the Commitment Termination Date). Such utilization fee, to the extent
payable, shall be payable quarterly in arrears on the last day of each March,
June, September and December, commencing on June 30, 2006 and on the Commitment
Termination Date, and, if applicable, the Term-Out Maturity Date (or, in any
case, any earlier date on which all amounts outstanding hereunder shall become
due and payable by acceleration or otherwise). All utilization fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

        (c)   The Borrower agrees to pay to the Lender, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Lender.

        (d)   All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Lender. Fees paid shall not be refundable
under any circumstances.

        SECTION 2.12.    Interest    (a) The Loans comprising each Federal Funds
Rate Borrowing shall bear interest at the Federal Funds Rate plus the Applicable
Rate.

        (b)   The Loans comprising each Alternate Base Rate Borrowing shall bear
interest at the Alternate Base Rate.

        (c)   The Loans comprising each Eurodollar Borrowing shall bear
interest, in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.

        (d)   [Reserved].

        (e)   [Reserved].

        (f)    Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise

17

--------------------------------------------------------------------------------




applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the Alternate Base Rate.

        (g)   Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Federal
Funds Rate Loan prior to the end of the Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

        (h)   All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Lender, and such
determination shall be conclusive absent manifest error.

        SECTION 2.13.    Alternate Rate of Interest    If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

        (a)   the Lender determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

        (b)   the Lender determines that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to the Lenders of making or maintaining its Loan included in
such Borrowing for such Interest Period;

then the Lender shall give notice thereof to the Borrower by telephone or
telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and such Revolving Borrowing shall be a Federal
Funds Rate Revolving Borrowing (or, after the Commitment Termination Date, an
Alternate Base Rate Borrowing), and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as a Federal Funds
Rate Revolving Borrowing.

        SECTION 2.14.    Increased Costs    (a) If any Change in Law shall:

          (i)  impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

         (ii)  impose on the Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by the Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the Lender or to
reduce the amount of any sum received or receivable by the Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to the
Lender such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

18

--------------------------------------------------------------------------------



        (b)   If the Lender reasonably determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on the Lender's capital or on the capital of the Lender's holding
company, if any, as a consequence of this Agreement or the Loans made by the
Lender to a level below that which the Lender or the Lender's holding company
could have achieved but for such Change in Law (taking into consideration the
Lender's policies and the policies of the Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender or the Lender's
holding company for any such reduction suffered.

        (c)   A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

        (d)   Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender's right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

        (e)   [Reserved].

        SECTION 2.15.    Break Funding Payments    In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate the Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to the Lender shall be deemed to
include an amount determined by the Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which the Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of the Lender setting forth any amount or amounts that the
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

        SECTION 2.16.    Taxes    (a) Any and all payments by or on account of
any obligation of the Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this

19

--------------------------------------------------------------------------------




Section) the Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

        (b)   In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)   The Borrower shall indemnify the Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Lender on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by the Lender shall be conclusive absent manifest error.

        (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

        (e)   [Reserved].

        (f)    If the Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender in the event the Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

        SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender to an account of the Lender most recently designated
by the Lender and the Lender shall have given notice of such account to the
Borrower. Each payment (including each prepayment) on account of principal of
and interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Lender. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars.

        (b)   [Reserved].

        (c)   [Reserved].

20

--------------------------------------------------------------------------------



        (d)   [Reserved].

        SECTION 2.18.    Mitigation Obligations    (a) If the Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to the Lender or any Governmental Authority for the account of
the Lender pursuant to Section 2.16, then the Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of the Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to the Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by the Lender in connection with any such
designation or assignment.

        (b)   [Reserved].

        SECTION 2.19.    Extension of Commitment Termination Date    

        (a)   The Borrower may, by written notice to the Lender (such notice
being an "Extension Notice") given no earlier than 60 days and no later than
45 days prior to the Commitment Termination Date, request that the Lender
consider an extension of the then applicable Commitment Termination Date to a
date 364 days after the then applicable Commitment Termination Date. If the
Lender has elected (in its sole and absolute discretion) to so extend the
Commitment Termination Date, the Lender shall notify the Borrower of such
election no later than 15 days prior to such Commitment Termination Date, and
upon receipt of such notice the Borrower shall promptly inform the Lender
whether or not it wishes to extend the Commitment Termination Date with respect
to the Commitments of the Lender. If the Lender does not expressly notify the
Borrower prior to such 15-day period that it wishes to so extend the then
applicable Commitment Termination Date the Lender shall be deemed to have
rejected the Borrower's request for extension of such Commitment Termination
Date. In the event that the Lender has elected to so extend the Commitment
Termination Date and in the event that the Borrower elects to accept the
Lender's offer to extend the Commitment Termination Date, the Commitment
Termination Date of the Lender shall be so extended. No extension will be
permitted hereunder if the Borrower has selected the Term-Out Maturity Date
pursuant to Section 2.09(a). Upon the delivery of an Extension Notice and upon
the extension of the Commitment Termination Date pursuant to this Section 2.19,
the Borrower shall be deemed to have represented and warranted on and as of the
date of such Extension Notice and the effective date of such extension, as the
case may be, that no Default or Event of Default has occurred and is continuing.
Notwithstanding anything contained in this Agreement to the contrary, the Lender
shall not have any obligation to extend the Commitment Termination Date, and the
Lender may at its option, unconditionally and without cause, decline to extend
the Commitment Termination Date.

        (b)   If the Commitment Termination Date shall have been extended in
accordance with Section 2.19(a), all references herein to the "Commitment
Termination Date" shall refer to the Commitment Termination Date as so extended
and all references herein to the "Term-Out Maturity Date" shall refer to a date
which is the first anniversary of the Commitment Termination Date as so
extended.

        (c)   If the Lender shall determine not to extend the Commitment
Termination Date as requested by any Extension Notice given by the Borrower
pursuant to Section 2.19(a), the Commitment of the Lender shall terminate on the
Commitment Termination Date without giving any effect to such proposed
extension, and the Borrower shall on such date pay to the Lender, the principal
amount of, and accrued interest on, the Lender's Loans, together with any
amounts payable to the Lender pursuant to Section 2.15 and any fees or other
amounts owing to the Lender under this Agreement.

        (d)   [Reserved].

21

--------------------------------------------------------------------------------



ARTICLE III

Representations and Warranties

        Each of CFC and CHL represents and warrants to the Lender that:

        SECTION 3.01.    Organization; Powers    Each of CFC and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

        SECTION 3.02.    Authorization; Enforceability    The Transactions are
within CFC's and CHL's corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each of CFC and CHL and each of this
Agreement and, when executed and delivered, each of the other Loan Documents
constitutes a legal, valid and binding obligation of each of CFC and CHL,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

        SECTION 3.03.    Governmental Approvals; No Conflicts    The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of CFC or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon CFC or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by CFC or any of its Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of CFC or any of its
Subsidiaries.

        SECTION 3.04.    Financial Condition; No Material Adverse
Change    (a) CFC has heretofore furnished to the Lenders its consolidated and
consolidating balance sheet and statements of income, changes in stockholders
equity and cash flows (i) as of and for the fiscal years ended December 31, 2005
and December 31, 2006, in the case of such consolidated statements, reported on
by KPMG LLP, independent public accountants, and (ii) (except for the
consolidated and consolidating statements of changes in stockholders equity) as
of and for the fiscal quarter and the portion of the fiscal year ended March 31,
2007, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial condition and results of
operations and cash flows of CFC and its consolidated subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

        (b)   Since December 31, 2006, there has been no material adverse change
in the business, assets, operations or condition, financial or otherwise, of CFC
and its Subsidiaries, taken as a whole.

        SECTION 3.05.    Properties    (a) Each of CFC and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. None of such property is
subject to any Lien except as permitted by Section 6.02.

        (b)   Each of CFC and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by CFC and its Subsidiaries does
not infringe upon the rights of any other Person, except for any such

22

--------------------------------------------------------------------------------




infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

        SECTION 3.06.    Litigation and Environmental Matters    (a) There are
no actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of CFC, threatened
against or affecting CFC or any of its Subsidiaries which (i) are reasonably
likely, individually or in the aggregate, to result in a Material Adverse Effect
(other than the Disclosed Matters) or (ii) involve this Agreement, any of the
other Loan Documents or the Transactions.

        (b)   Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither CFC nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

        (c)   Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

        SECTION 3.07.    Compliance with Laws and Agreements    Each of CFC and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

        SECTION 3.08.    Investment Company Status    Neither CFC nor any of its
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act.

        SECTION 3.09.    Taxes    Each of CFC and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which CFC or any such Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

        SECTION 3.10.    ERISA    No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $150,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $150,000,000 the fair
market value of the assets of all such underfunded Plans.

        SECTION 3.11.    Disclosure    Each of CFC and CHL has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of CFC or CHL to the
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other

23

--------------------------------------------------------------------------------




information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, each of CFC and CHL represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

        SECTION 3.12.    Federal Regulations    No part of the proceeds of any
Loans will be used for "buying" or "carrying" any "margin stock" within the
respective meanings of each of the quoted terms under Regulation U of the Board
as now and from time to time hereafter in effect or for any purpose that
violates the provisions of the Regulations of the Board. If requested by the
Lender, CFC will furnish to the Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U of the Board.

        SECTION 3.13.    Subsidiaries    Except as disclosed to the Lender by
CFC and CHL in writing from time to time after the Effective Date,
(a) Schedule 3.13 sets forth the name and jurisdiction of incorporation of each
Material Subsidiary and, as to each such Material Subsidiary, the percentage of
each class of Equity Interests owned by the Borrower and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors' qualifying shares) of any nature relating to any Equity Interests of
the Borrower or any Material Subsidiary, except as created by the Loan
Documents.

ARTICLE IV

Conditions

        SECTION 4.01.    Effective Date    The obligations of the Lender to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

        (a)   The Lender (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Lender (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

        (b)   The Lender shall have received a favorable written opinion
(addressed to the Lender and dated the Effective Date) of Susan E. Bow, Managing
Director, General Counsel, Corporate and Securities, and Corporate Secretary of
CFC and CHL, substantially in the form of Exhibit C, and covering such other
matters relating to CFC, CHL, this Agreement, the other Loan Documents or the
Transactions as the Lender shall reasonably request.

        (c)   The Lender shall have received a closing certificate in the form
of Exhibit A from each of CFC and CHL and such other documents and certificates
as the Lender or its counsel may reasonably request relating to the
organization, existence and good standing of CFC and CHL, the authorization of
the Transactions and any other legal matters relating to CFC and CHL, this
Agreement, the other Loan Documents or the Transactions, all in form and
substance satisfactory to the Lender and its counsel.

        (d)   The Lender shall have received evidence satisfactory to it that
the Existing Credit Agreement and the commitments thereunder shall be terminated
concurrently with the effectiveness of this Agreement and all amounts thereunder
(including accrued interest and fees) shall be paid in full.

        (e)   The Lender shall have received all fees and other amounts due and
payable to such parties on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

24

--------------------------------------------------------------------------------



The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligation
of the Lender to make Loans hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 10.02) at
or prior to 3:00 p.m., New York City time, on May 31, 2007 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

        SECTION 4.02.    Each Credit Event    The obligation of the Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:

        (a)   The representations and warranties of the Borrower set forth in
this Agreement (other than the representations and warranties set forth in
Sections 3.04(b) and 3.06(a) for Borrowings after the Effective Date) shall be
true and correct on and as of the date of such Borrowing.

        (b)   At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

ARTICLE V

Affirmative Covenants

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, each of CFC and CHL covenants and agrees with the Lender that:

        SECTION 5.01.    Financial Statements; Ratings Change and Other
Information    CFC will furnish to the Lender:

        (a)   within 90 days after the end of each fiscal year of CFC,

          (i)  the audited consolidated balance sheet and related statements of
earnings, changes in stockholders' equity and cash flows of CFC and its
subsidiaries as of the end of and for such year, setting forth the figures as of
the end of and for the previous fiscal year in comparative form, which
consolidated financial statements shall be reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a "going
concern" or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of CFC and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; and

         (ii)  the unaudited consolidating balance sheet and related statement
of earnings of CFC and its Subsidiaries as of the end of and for such year,
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of CFC and its
Subsidiaries on a consolidating basis in accordance with GAAP consistently
applied, subject to the absence of footnotes;

        (b)   within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of CFC,

          (i)  the consolidated balance sheet and related statements of earnings
and cash flows of CFC and its Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in the
case of CFC and its Subsidiaries the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year in comparative form, all certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of CFC and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; and

25

--------------------------------------------------------------------------------







         (ii)  the consolidating balance sheet and related statement of earnings
of CFC and its Subsidiaries as of the end and for such fiscal quarter and the
then elapsed portion of the fiscal year, certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of CFC and its Subsidiaries on a consolidating basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

        (c)   concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of CFC
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth the Consolidated Net Worth of CFC and the requirements of Section 6.01
therefor and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

        (d)   promptly after the same become publicly available, copies of all
periodic and current reports filed on Forms 10-K, 10-Q and 8-K (or successor
forms), all proxy statements and all registration statements (other than those
filed on Form S-8) filed by CFC or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by CFC to its shareholders
generally, as the case may be;

        (e)   promptly after Moody's or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

        (f)    promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of CFC or any
of its Subsidiaries, or compliance with the terms of this Agreement or any of
the other Loan Documents, as the Lender may reasonably request.

Any delivery required to be made pursuant to Section 5.01(a), (b) or (d) and any
notice required to be given pursuant to Section 5.02(b), (c) or (e) shall be
deemed to have been made or given on the date on which CFC posts such delivery,
or posts a press release or SEC filing containing the information required by
such notice, on the Internet at the website of CFC or when such delivery is
posted on the SEC's website on the Internet at www.sec.gov; provided that with
respect to any delivery required to be made pursuant to Section 5.01(a) or (b),
CFC shall have given notice (including electronic notice) of any such posting to
the Lenders, which notice shall include a link to the applicable website to
which such posting was made; provided, further, that CFC shall deliver paper
copies of any delivery referred to in Section 5.01(a) or (b) to the Lender if
the Lender requests CFC to deliver such paper copies until notice to cease
delivering such paper copies is given by the Lender.

        SECTION 5.02.    Notices of Material Events    CFC will furnish to the
Lender prompt written notice of the following:

        (a)   the occurrence of any Default or Event of Default;

        (b)   the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting CFC, CHL or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

        (c)   the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its subsidiaries in an aggregate amount exceeding
$100,000,000;

26

--------------------------------------------------------------------------------



        (d)   notice from any rating agency concerning a negative change in any
credit rating previously accorded CFC or CHL by such rating agency or informing
CFC or CHL that it has been placed on negative credit watch; and

        (e)   any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall set forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

        SECTION 5.03.    Existence; Conduct of Business    CFC will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

        SECTION 5.04.    Payment of Obligations    CFC will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) CFC or such
subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

        SECTION 5.05.    Maintenance of Properties; Insurance    CFC will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

        SECTION 5.06.    Hedging Program    CFC will maintain at all times a
Hedging Program for CFC and its Subsidiaries consistent with their Hedging
Program in effect at and as of the Effective Date with such changes thereto as
CFC reasonably deems appropriate for the conduct of its ongoing business.

        SECTION 5.07.    Books and Records; Inspection Rights    CFC will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. CFC will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

        SECTION 5.08.    Compliance with Laws and Contractual Obligations    CFC
will, and will cause each of its Subsidiaries to, comply with all Contractual
Obligations and all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

        SECTION 5.09.    Environmental Laws    CFC will, and will cause each of
its Subsidiaries to:

        (a)   Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in

27

--------------------------------------------------------------------------------




all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and

        (b)   Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

        SECTION 5.10.    Use of Proceeds    The proceeds of the Loans will be
used only for general corporate purposes. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

        SECTION 5.11.    Compliance with Regulatory Requirements    CFC will,
and will cause each of its Subsidiaries which is a regulated bank to, comply
with all minimum capital ratios and guidelines, including, without limitation,
risk-based capital guidelines and capital leverage regulations (as may from time
to time be prescribed, by regulation or enforceable order of the Board, the OCC
or other federal or state regulatory authorities having jurisdiction over such
Person), and within such ratios and guidelines, to the extent the same may be
applicable to it, be "adequately capitalized". CFC will cause each of its
Subsidiaries which is a registered broker-dealer to comply with all material
rules and regulations of the SEC, the New York Stock Exchange and the National
Association of Securities Dealers applicable to it (including such rules and
regulations dealing with net capital requirements).

ARTICLE VI

Financial and Negative Covenants

        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
each of CFC and CHL, as applicable, covenants and agrees with the Lender that:

        SECTION 6.01.    Financial Condition Covenants    CFC will not have a
Consolidated Net Worth at any time of less than $7,680,000,000.

        SECTION 6.02.    Liens    CFC and CHL will not, and will not permit any
of their respective subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

        (a)   Permitted Encumbrances;

        (b)   Specified MSR Liens; and

        (c)   Liens not otherwise permitted by this Section which are incurred
by CFC and its Subsidiaries in the ordinary course of their hedging, financing
and securitization activities (including Liens incurred in connection with any
type of hedging, financing or securitization transaction undertaken in the
ordinary course which reflects or represents an evolution or extension of the
practices conducted on the date hereof by entities similar to CFC and its
Subsidiaries);

provided that in no event shall any Lien permitted pursuant to paragraph (a) or
(c) above (other than Permitted Encumbrances described in clauses (a), (b) or
(e) of the definition thereof) encumber mortgage servicing rights, intercompany
advances or stock and other equity interests issued by Subsidiaries of CFC.

        SECTION 6.03.    Fundamental Changes.    (a) CFC will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a

28

--------------------------------------------------------------------------------




series of transactions) all or substantially all of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing (i) any Subsidiary may merge
into CFC or CHL in a transaction in which CFC or CHL, as applicable, is the
surviving corporation, (ii) any subsidiary of CFC or CHL may merge into any
other subsidiary of CFC or CHL in a transaction in which the surviving entity is
a Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to CFC, CHL or to a Subsidiary, (iv) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets through transactions
which are undertaken in the ordinary course of its business or determined by CFC
in good faith to be in the best interests of CFC and its Subsidiaries, (v) any
Subsidiary (other than CHL) may liquidate or dissolve if CFC determines in good
faith that such liquidation or dissolution is in the best interests of CFC and
its Subsidiaries and is not materially disadvantageous to the Lenders and
(vi) CFC or any Subsidiary may merge with a Person that is not a wholly-owned
Subsidiary immediately prior to such merger if (A) permitted by Section 6.04 and
(B) in the case of any merger involving CFC or CHL, CFC or CHL, as applicable,
is the surviving corporation.

        (b)   CFC will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by CFC and its Subsidiaries on the date of execution of this Agreement
and businesses reasonably related thereto.

        SECTION 6.04.    Acquisitions    CFC will not, and will not permit any
of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger) all or a majority of the Equity Interests or voting Equity Interests of
any Person that was not a wholly-owned subsidiary prior thereto, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of any such Person or all or substantially all
of the assets of any such Person constituting a business unit, unless at the
time thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing.

        SECTION 6.05.    Restricted Payments    CFC will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment if at the date of the declaration
thereof (either before or immediately after giving effect thereto and to the
payment thereof) a Default or Event of Default shall have occurred and be
continuing, except (a) CFC may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock and
(b) Subsidiaries may declare and pay dividends to CFC or another wholly-owned
Subsidiary of CFC.

        SECTION 6.06.    Indebtedness    CFC will not permit any of its
Subsidiaries (other than CHL and Countrywide Bank, FSB) which owns mortgage
servicing rights to create, issue, incur, assume, become liable in respect of or
suffer to exist Indebtedness (other than Indebtedness owed to any other
Subsidiary) which, together with Indebtedness (other than Indebtedness owed to
any other Subsidiary) of all other such subsidiaries owning mortgage servicing
rights, exceeds $100,000,000 in aggregate principal amount.

ARTICLE VII

Events of Default

        If any of the following events ("Events of Default") shall occur and be
continuing:

        (a)   the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof (including as may result from a notice given
pursuant to Section 2.08(d)) or otherwise;

29

--------------------------------------------------------------------------------



        (b)   the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any of the other Loan Documents, when
and as the same shall become due and payable, and such failure shall continue
unremedied until the later of (i) three Business Days of the date when due and
(ii) one Business Day after the receipt of notice from the Lender;

        (c)   any representation or warranty made or deemed made by or on behalf
of CFC, CHL or any of their respective subsidiaries in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished;

        (d)   CFC or CHL shall fail to observe or perform any covenant,
condition or agreement contained in Section 2.03(b), 5.02, 5.03 (with respect to
the Borrower's existence), 5.10 or 5.11 or in Article VI;

        (e)   CFC or CHL shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Lender to the Borrower;

        (f)    CFC or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Material Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in (x) making any payment of any interest on
any Material Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Material Indebtedness was created or
(y) the observance or performance of any other agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition under
this clause (ii) is (A) to cause such Material Indebtedness to become due prior
to its stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable and remain unpaid or (B) to permit, and
to have continuously permitted during a period of at least 30 days, the holder
or beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or (in the
case of any such Material Indebtedness constituting a Guarantee Obligation) to
become payable and remain unpaid; provided, that this clause (f) shall not apply
to secured Material Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Material Indebtedness;
provided, further, that for purposes of this paragraph (f), Material
Indebtedness in respect of Hedge and Repo Transactions shall be deemed to
consist of the Aggregate Deficit Amount;

        (g)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of CFC, CHL or any of the Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for CFC, CHL or any of the Material Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

30

--------------------------------------------------------------------------------



        (h)   CFC, CHL or any of the Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for it or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

        (i)    CFC or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

        (j)    one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 and not fully covered by insurance shall be
rendered against CFC or any of its Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of CFC or any of
its Subsidiaries to enforce any such judgment;

        (k)   an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

        (l)    the guarantee contained in Article VIII of this Agreement shall
cease, for any reason, to be in full force and effect or CFC or CHL or any
Affiliate of CFC or CHL shall so assert; or

        (m)  CFC shall cease to own 100% of the outstanding Equity Interests of
CHL;

then, and in every such event (other than an event with respect to CFC or CHL
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to CFC or CHL described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

Guarantee

        SECTION 8.01.    Guarantee    (a) Each of CFC and CHL (each, a
"Guarantor") hereby unconditionally and irrevocably guarantees to the Lender and
its respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the other when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of the other
hereunder (with respect to such Guarantor, the "Borrower Obligations").

31

--------------------------------------------------------------------------------



        (b)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 8.02).

        (c)   Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Article VIII or
affecting the rights and remedies of the Lender hereunder.

        (d)   The guarantee contained in this Article VIII shall remain in full
force and effect until, subject to reinstatement pursuant to Section 8.05, all
the Borrower Obligations and the obligations of each Guarantor under the
guarantee contained in this Article VIII shall have been satisfied by payment in
full and the Commitments shall be terminated, notwithstanding that from time to
time during the term of this Agreement the Borrower may be free from any
Borrower Obligations.

        (e)   No payment made by the Borrower, a Guarantor, any other guarantor
or any other Person or received or collected by the Lender from the Borrower, a
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
relevant Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such Guarantor in respect of the Borrower
Obligations or any payment received or collected from such Guarantor in respect
of the Borrower Obligations), remain liable for the Borrower Obligations up to
the maximum liability of such Guarantor hereunder until, subject to
reinstatement pursuant to Section 8.05, the Borrower Obligations are paid in
full and the Commitments are terminated.

        SECTION 8.02.    No Subrogation    Notwithstanding any payment made by a
Guarantor hereunder or any set-off or application of funds of such Guarantor by
the Lender, such Guarantor shall not be entitled to be subrogated to any of the
rights of the Lender against the Borrower or any guarantee or right of offset
held by the Lender for the payment of the Borrower Obligations, nor shall such
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Lender on account of the Borrower Obligations are
indefeasibly paid in full and the Commitments are terminated. If any amount
shall be paid to such Guarantor on account of such subrogation rights at any
time when all of the Borrower Obligations shall not have been indefeasibly paid
in full, such amount shall be held by such Guarantor in trust for the Lender,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Lender in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Lender, if required), to
be applied against the Borrower Obligations, whether matured or unmatured, in
such order as the Lender may determine.

        SECTION 8.03.    Amendments, etc. with respect to the Borrower
Obligations    Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against it and without notice to or
further assent by it, any demand for payment of any of the Borrower Obligations
made by the Lender may be rescinded by the Lender and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Lender may deem advisable from time to time, and any guarantee or right of
offset at any time held by the Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.

32

--------------------------------------------------------------------------------



        SECTION 8.04.    Guarantee Absolute and Unconditional    Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations and notice of or proof of reliance by the Lender
upon the guarantee contained in this Article VIII or acceptance of the guarantee
contained in this Article VIII; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Article VIII; and all dealings between such Guarantor and the Borrower, on the
one hand, and the Lender, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article VIII. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or such Guarantor with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this
Article VIII shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Lender, (c) any change in the corporate
existence, structure or ownership of the Borrower, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
its assets or any resulting release or discharge of any Obligation, (d) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the Lender's rights with respect thereto or (e) any other
circumstance whatsoever (with or without notice to or knowledge of it) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Article VIII, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against a Guarantor, the Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any other Person or against any other
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Lender to make any such demand, to pursue such
other rights or remedies or to collect any payments from any other Person or to
realize upon any such guarantee or to exercise any such right of offset, or any
release of any other Person or any such guarantee or right of offset, shall not
relieve such Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Lender against such Guarantor. For the purposes
hereof "demand" shall include the commencement and continuance of any legal
proceedings.

        SECTION 8.05.    Reinstatement    The guarantee contained in this
Article VIII shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Borrower
Obligations is rescinded or must otherwise be restored or returned by the Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any substantial part of its property, or otherwise, all as though such payments
had not been made.

        SECTION 8.06.    Payments    Each Guarantor hereby guarantees that
payments hereunder will be paid to the Lender without set-off or counterclaim in
Dollars at the office specified by the Lender in Section 2.17.

        SECTION 8.07.    Independent Obligations    The obligations of a
Guarantor under the guarantee contained in this Article VIII are independent of
the obligations of the Borrower, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not the Borrower is

33

--------------------------------------------------------------------------------




joined in any such action or actions. Each Guarantor waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.

ARTICLE IX

[Reserved]

ARTICLE X

Miscellaneous

        SECTION 10.01.    Notices    (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

          (i)  if to CFC or CHL, to it at 4500 Park Granada, Calabasas,
California 91302, Attention of Chief Financial Officer (Telecopy No.
(818) 225-4196), with a copy to the attention of its Chief Legal Officer
(Telecopy No. (818) 225-4055) at the same address;

         (ii)  if to the Lender, to the address set forth below its name on the
signature pages attached hereto.

        (b)   Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Lender; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Lender. The Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

        (c)   Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

        SECTION 10.02.    Waivers; Amendments    (a) No failure or delay by the
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Lender may have had notice or knowledge of such
Default or Event of Default at the time.

        (b)   Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Lender.

        (c)   If at any time any Loan shall remain unpaid or the Commitment is
outstanding, the Borrower shall amend, restate, supplement, refinance or
otherwise modify (each a "Modification") the Syndicated 364-Day Credit Agreement
then this Agreement shall be deemed automatically amended to incorporate such
Modification.

34

--------------------------------------------------------------------------------



        (d)   In connection with paragraph (c) of this Section 10.02, the
Borrower agrees, concurrently with the preparation of the documentation for any
Modification that will trigger the requirements of the foregoing paragraph (c),
to prepare and deliver to the Lender for execution an appropriate amendment to
this Agreement, in form and substance reasonably satisfactory to the Lender, in
order that the provisions of the foregoing paragraph (c) may be implemented
concurrently with the execution of such Modification. The Borrower shall provide
the Lender with a copy of the documentation for such Modification promptly upon
such Modification becoming effective, and copies of drafts of such documentation
as they are prepared; provided, however, that any failure by the Borrower to
provide such documentation shall not affect the application of these
Sections 10.02(c) and (d). In addition, the Borrower shall obtain any
authorizations, approvals or consents of, or any filings or registrations with,
any governmental or regulatory authority or agency, or any securities exchange,
that are necessary to implement the amendments described in paragraph (c) of
this Section 10.02 and to make the undertakings of the Borrower in respect
thereof, valid and enforceable.

        SECTION 10.03.    Expenses; Indemnity; Damage Waiver    (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Lender and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Lender, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Lender,
including the fees, charges and disbursements of any counsel for the Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

        (b)   The Borrower shall indemnify the Lender, and each Related Party of
the Lender (each such Person being called an "Indemnitee") against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds thereof, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

        (c)   [Reserved].

        (d)   To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

        (e)   All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

35

--------------------------------------------------------------------------------



        SECTION 10.04.    Successors and Assigns    (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder or under any of the other Loan Documents without the prior
written consent of the Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) the Lender may
not assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

        (b)   (i) Subject to the conditions set forth in paragraph (b)(ii)
below, the Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of the Borrower, provided that no
consent of the Borrower shall be required for an assignment to an Affiliate of
the Lender or, if an Event of Default has occurred and is continuing, any other
assignee.

         (ii)  Assignments shall be subject to the following additional
conditions:

        (A)  except in the case of an assignment to an Affiliate of the Lender
or an assignment of the entire remaining amount of the Lender's Commitment or
Loans, the amount of the Commitment or Loans of the Lender subject to each such
assignment shall not be less than $10,000,000 unless the Borrower otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default under Article VII has occurred and is continuing;

        (B)  each partial assignment shall be made as an assignment of a
proportionate part of all the Lender's rights and obligations under this
Agreement, and

        (C)  the parties to each assignment shall execute an Assignment and
Assumption.

        (iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of the Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, the
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by
the Lender of rights or obligations under this Agreement that does not comply
with this Section 10.04 shall be treated for purposes of this Agreement as a
sale by the Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

        (iv)  The Lender, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the assignees, and the Commitment of, and principal amount of the Loans owing
to, each assignee pursuant to the terms hereof from time to time (the
"Register"). The entries in the Register shall be conclusive, and the Borrower
and the Lender may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as it would the Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lender, at any reasonable time
and from time to time upon reasonable prior notice.

36

--------------------------------------------------------------------------------



         (v)  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

        (c)   (i) The Lender may, without the consent of the Borrower, sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of the Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) the Lender's obligations under this Agreement shall remain
unchanged, (B) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver which (i) increases the Commitment of the Lender,
(ii) reduces the principal amount of any Loan or reduces the rate of interest
thereon, or reduces any fees payable hereunder, (iii) postpones the date of
payment of the principal amount of any Loan or any interest thereon, or any fees
payable hereunder, or reduces the amount of, waives or excuses any such payment,
or postpones the date of expiration of any Commitment, (iv) changes Section 2.17
in a manner that would alter the pro rata sharing of payments required thereby,
(v) releases any Guarantor from its obligations set forth in Article VIII or
(vi) changes any of the provisions of this Section; provided further that such
amendment, modification or waiver affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same
extent as if it were the Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were the Lender.

         (ii)  A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent.

        (d)   The Lender may at any time pledge, assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of the Lender, including without limitation any pledge, assignment
or grant to secure obligations to a Federal Reserve Bank, and this Section shall
not apply to any such pledge, assignment or grant of a security interest;
provided that no such pledge, assignment or grant of a security interest shall
release the Lender from any of its obligations hereunder or substitute any such
pledge, assignee or grantee for the Lender as a party hereto.

        SECTION 10.05.     Survival    All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Lender may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

37

--------------------------------------------------------------------------------



        SECTION 10.06.    Counterparts; Integration; Effectiveness    This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the Lender
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

        SECTION 10.07.    Severability    Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 10.08.    Right of Setoff    If an Event of Default shall have
occurred and be continuing, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by the Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by the Lender, irrespective of whether or not
the Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of the Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
the Lender may have.

        SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of
Process    (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

        (b)   The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

        (c)   The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

38

--------------------------------------------------------------------------------



        (d)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 10.10.    WAIVER OF JURY TRIAL    EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        SECTION 10.11.    Headings    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 10.12.    Acknowledgements.    Each of CFC and CHL hereby
acknowledges that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)   the Lender has no fiduciary relationship with or duty to CFC or
CHL arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Lender, on the one hand, and CFC and
CHL, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among CFC,
CHL and the Lender.

        SECTION 10.13.    Confidentiality    The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations (including the regulations of any self-regulatory organization) or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, "Information" means all information received from the Borrower, in
connection with the negotiation of or pursuant to this Agreement, relating to
the Borrower or its business, other than any such information that is available
to the Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to

39

--------------------------------------------------------------------------------



maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

        SECTION 10.14.    USA Patriot Act    The Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.

[Remainder of page intentionally left blank]

40

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    COUNTRYWIDE FINANCIAL CORPORATION
 
 
By:
 
/s/ Jennifer Sandefur

--------------------------------------------------------------------------------

        Name: Jennifer Sandefur         Title: Senior Managing Director and
Treasurer
 
 
COUNTRYWIDE HOME LOANS, INC.
 
 
By:
 
/s/ Bradley W. Coburn

--------------------------------------------------------------------------------

        Name: Bradley W. Coburn         Title: Managing Director, Assistant
Treasurer
 
 
WILLIAM STREET CREDIT CORPORATION
 
 
By:
 
/s/ Mark Walton

--------------------------------------------------------------------------------

        Name: Mark Walton         Title: Assistant Vice President

41

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.108a



Table of Contents
